DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1-30 are currently pending.

Drawings
2.	Figures 1 and 2 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated (See, e.g., U.S. Publication No. 2011/0235602; U.S. Patent No. 9,942,852; U.S. Patent No. 10,045,394). See MPEP § 608.02(g). Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Double Patenting
3.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

4.	Claims 1, 10, 16, and 24 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 20, 27, and 30, respectively, of copending Application No. 16/947573 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the claimed limitations of the instant application are anticipated by and/or obvious variants of the respective claims.


Claim Rejections - 35 USC § 102 & 103
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

6.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

8.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

9.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

10.	Claims 1-3, 9-12, 15-18, and 24-26 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Publication No. 2017/0208638 (hereinafter “Baghel”).

Regarding claims 1, 10, 16, 17, and 24: Baghel discloses a method of wireless communication performed by a source user equipment (UE), comprising: 
transmitting a first sidelink communication to a target UE (See, e.g., figures 5-6, [0010], [0050]-[0051], and [0057]-[0058]; a UE sends a first communication, such as a discovery message.); 
receiving, based at least in part on transmitting the first sidelink communication to the target UE, a transmit power control command for a second sidelink communication (See, e.g., [0010], [0052]-[0053] and [0059]-[0061]; feedback includes a TPC command.); and 
transmitting the second sidelink communication using a transmit power determined based at least in part on the transmit power control command (See, e.g., [0010], [0050]-[0053], and [0057]-[0061]; power is adjusted for further transmissions.).


Regarding claims 2, 11, and 25: Baghel further discloses wherein the transmit power control command is received directly from the target UE (See, e.g., [0050], [0051], and [0061]; note direct feedback.).
The rationale set forth above regarding the method of claim 2 is applicable to the method and user equipment of claims 11 and 25, respectively.

Regarding claims 3, 12, 18, and 26: Baghel further discloses wherein the transmit power control command is received from the target UE via a relay base station (See, e.g., [0050], [0051], and [0061]; note feedback via a relay eNB.).
The rationale set forth above regarding the method of claim 3 is applicable to the methods and user equipment of claims 12, 18, and 26, respectively.

Regarding claim 9: Baghel further discloses wherein the transmit power control command is received from a relay network entity (See, e.g., [0050], [0051], and [0061]; note feedback via a relay eNB.).

Regarding claim 15: Baghel further discloses wherein the transmit power control command is transmitted to a network entity for relay to the source UE (See, e.g., [0050], [0051], and [0061]; note feedback via a relay eNB.).


s 4, 5, 19, 23, 27, and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Baghel, in view of U.S. Publication No. 2020/0169956 (hereinafter “Sun”).

Regarding claims 4, 23, and 27: Baghel may teach or imply “wherein the transmit power control command is received directly from another UE that is not the target UE” (See, e.g., [0007]; note the use of relays to extend coverage.). It would have been obvious to one having ordinary skill in the art before the effective filing date of the application to implement relays when needed, in the system of Baghel, in order to extend coverage.
Alternatively, this feature is taught by Sun (See, e.g., [0553].). It would have been obvious to one having ordinary skill in the art before the effective filing date of the application to incorporate features from the system of Sun, such as the relay functionality, in the system of Baghel, in order to extend coverage.
The rationale set forth above regarding the method of claim 4 is applicable to the method and user equipment of claims 23 and 27, respectively.

Regarding claims 5 and 28: Baghel may teach or imply “wherein the transmit power control command is received from another UE that is not the target UE via a relay base station” (See, e.g., [0007]; note the use of relays to extend coverage.). It would have been obvious to one having ordinary skill in the art before the effective filing date of the application to implement relays when needed, in the system of Baghel, in order to extend coverage.
Alternatively, this feature is taught by Sun (See, e.g., [0553].). It would have been obvious to one having ordinary skill in the art before the effective filing date of the application to incorporate features from the system of Sun, such as the relay functionality, in the system of Baghel, in order to extend coverage.


Regarding claim 19: Baghel may teach or imply “wherein the transmit power control command is received from another UE that is not a target UE for relay to the source UE” (See, e.g., [0007]; note the use of relays to extend coverage.). It would have been obvious to one having ordinary skill in the art before the effective filing date of the application to implement relays when needed, in the system of Baghel, in order to extend coverage.
Alternatively, this feature is taught by Sun (See, e.g., [0553].). It would have been obvious to one having ordinary skill in the art before the effective filing date of the application to incorporate features from the system of Sun, such as the relay functionality, in the system of Baghel, in order to extend coverage.

12.	Claims 6, 7, 13, 14, 20, 21, 29, and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Baghel, in view of U.S. Publication No. 2018/0242265 (hereinafter “Larsson”).

Regarding claims 6, 13, 20, and 29: Baghel discloses the method as set forth above regarding claim 1. Baghel may teach or inherently include “wherein the transmit power control command is based at least in part on a sidelink reception quality of the first sidelink communication.” To the extent this feature is not inherent to the system of Baghel, it is nevertheless taught in Larsson (See, e.g., [0088] and [0089].). It would have been obvious to one having ordinary skill in the art before the effective filing date of the application to incorporate features from the system of Larsson, such as the measurement functionality, within the system of Baghel, in order to optimize transmit power control.


Regarding claims 7, 14, 21, and 30: Baghel discloses the method as set forth above regarding claim 1. Baghel may teach or inherently include “wherein the transmit power control command is based at least in part on an interference measurement of the first sidelink communication.” To the extent this feature is not inherent to the system of Baghel, it is nevertheless taught in Larsson (See, e.g., [0088] and [0089].). It would have been obvious to one having ordinary skill in the art before the effective filing date of the application to incorporate features from the system of Larsson, such as the measurement functionality, within the system of Baghel, in order to optimize transmit power control.
The rationale set forth above regarding the method of claim 7 is applicable to the method and user equipment of claims 14, 21, and 30, respectively.

13.	Claims 8 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Baghel, in view of U.S. Publication No. 2018/0035389 (hereinafter “Hessler”).

Regarding claims 8 and 22: Baghel may teach or imply wherein the transmit power control command is generated by a base station based at least in part on one or more other transmit power control commands generated by one or more UEs based at least in part on the first sidelink communication (See, e.g., Baghel [0051].). To the extent this feature is not inherent to the system of Baghel, it is nevertheless taught in Hessler (See, e.g., [0047]-[0049]; note TPC signaling and adjustments.). It would have been obvious to one having ordinary skill in the art before the effective filing date of the application to incorporate features from the system of Hessler, such as the TPC 
The rationale set forth above regarding the method of claim 8 is applicable to the method of claim 28.

Relevant Art
14.	The following prior art not relied upon in this Office action is considered pertinent to Applicant's disclosure: See form PTO-892.

Conclusion
15.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS SLOMS whose telephone number is (571)270-7520. The examiner can normally be reached on Monday-Friday 9AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ayaz Sheikh can be reached on (571)272-3795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would 

/NICHOLAS SLOMS/            Primary Examiner, Art Unit 2476